Citation Nr: 1333777	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  11-17 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely as not related to his active service.

2.  The Veteran's tinnitus is as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§  1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with this issue is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of his service in an artillery unit during the Vietnam War.  He states that the disabilities are due to his service because he was exposed to loud noise in the performance of his duties during combat.  The Veteran stated his primary function was fire direction control but he often helped set fuses and powder charges for guns.  He also described a specific incident, in early 1968, when his tent was blown down by a fire mission, and after that incident he could not hear for a day or two and he has experienced ringing in his ears ever since that incident.  Thus, the Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.

The Veteran's service treatment and personnel records do not reference noise exposure, hearing loss or tinnitus.  Nevertheless, the Veteran's DD 214 documents that he served during the Vietnam Era and he was awarded the Vietnam Campaign Medal and Vietnam Service Medal.  Additionally, his specialty number was 13E20, Field Artillery Operator and Intel Assistant.  Based on this information, the Veteran's contentions of in-service noise exposure are deemed consistent with the circumstances and conditions of his service and thus exposure to loud noise is established by the evidence, notwithstanding that there is no official record of such incurrence during service.  38 U.S.C.A. § 1154(b).

The Veteran was afforded a VA audiological examination in May 2010, during which he reported noise exposure from artillery fire during the Vietnam War.  He also reported some post-service noise exposure from 30 plus years working in a factory, while utilizing ear protection, and recreational seasonal hunting.  The examiner provided diagnoses of bilateral sensorineural hearing loss and tinnitus.  Audiometric testing revealed that the Veteran has bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the current disability element of both claims is established by the evidence.  The question remaining for consideration is whether the Veteran's current disabilities of hearing loss and tinnitus are related to the in-service noise exposure.

As to the origin of the Veteran's hearing loss, the May 2010 VA examiner gave the opinion "that the hearing loss and tinnitus in both ears are less likely as not caused by military noise exposure versus occupational noise exposure."  The examiner stated that his opinion was based on the lack of evidence of hearing loss in the file.  The examiner also indicated that the literature does not support delayed onset of hearing loss due to noise induced hearing loss.  

The May 2010 VA examiner's opinions tend to weigh against the claims; however, the examiner clearly attributes the Veteran's bilateral hearing loss and tinnitus to noise exposure.  Notably, the examiner appeared to put greater emphasis on the severity of the post-service noise exposure and discounted the Veteran's recollection that the some of the symptoms for each disability first onset during service.  Significantly, the Veteran indicated during the post-service factory noise exposure he utilized hearing protection, while he did not use hearing protection during service.  Furthermore, the Veteran describes that he temporarily lost his hearing in one incident during service and that he has experienced tinnitus consistently since his service.  He also stated that he did not report any of these symptoms when he separated from service because he did not feel, at that time, that it was something worth reporting.  

The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in the ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his hearing difficulty and tinnitus to be credible and they are accorded significant evidentiary weight.  Moreover, the May 2010 examiner based his opinion on the fact that the Veteran did not complain of tinnitus during service and that the Veteran's hearing was normal upon discharge.  However, the United States Court of Appeals for Veterans Claims has held that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, in June 2010, a private examiner opined that while the factory noise exposure could not be separated out from the noise exposure experienced during service, copious amounts of noise early on with tinnitus constantly following indicates that it is as least as likely as not that his noise exposure in service could have contributed to his current hearing loss.  Thus, the Veteran's credible statements, combined with other evidence regarding his disabilities, are sufficient to outweigh the opinion of the May 2010 VA examiner.

At the least, this evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds that the two disabilities are in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


